Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8th November 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2017/0101182) in view of Ansar (US 2013/0199402).
Regarding claims 1 and 12, Brown et al. ‘182 teaches (figures 1-5) an aircraft comprising:
a fuselage having a longitudinal axis (axis run from the nose of the aircraft of the tail) and a passenger compartment, the passenger compartment having a floor and a ceiling (310), 
rows of seats (304 and 306) fixed to the floor and adjacent an aisle (302), and 
a mobile container/ storage compartment with a delivery system (320, 350) suspended from multiple tracks/rails (rail delivery system has two wheels 542 and 544 implying the presence of two parallel tracks) (330) mounted on the ceiling (310) (Para 0025), 
but it is silent to a mobile container suspended from multiple tracks mounted at separate locations on the ceiling. 
However, Ansar ‘402 teaches (figure 8) a trolley (802) comprising two pneumatic suspensions (806) for retracting and pulling down the trolley (802) from storage position in a ceiling of the aircraft (railing (502) is a part of a ceiling as it is fixed to a fuselage structure (504) of the aircraft (Para 0033) and two pneumatic suspensions are at a distance from each other and are mounted at separate locations on the ceiling). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown et al. ‘182 to incorporate the teachings of Ansar ‘402 to configure a mobile container suspended from multiple tracks mounted at separate locations on the ceiling. One of ordinary skill in art would recognize that doing so would provide a better structural support and stability.

suspending a mobile container/ storage compartment with a delivery system (320, 350) from multiple tracks/rails (rail delivery system has two wheels 542 and 544 implying the presence of two parallel tracks), and 
moving the mobile container along the multiple tracks to deliver service items to selected rows of seats (Para 0025),
 but it is silent about mounting multiple tracks to separate locations on a ceiling of the passenger compartment. 
However, Ansar ‘402 teaches (figure 8) a trolley (802) comprising two pneumatic suspensions (806) for retracting and pulling down the trolley (802) from storage position in a ceiling of the aircraft (railing (502) is a part of a ceiling as it is fixed to a fuselage structure (504) of the aircraft (Para 0033) and two pneumatic suspensions are at a distance from each other and are mounted at separate locations on the ceiling). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown et al. ‘182 to incorporate the teachings of Ansar ‘402 to configure a mobile container suspended from multiple tracks mounted at separate locations on the ceiling. One of ordinary skill in art would recognize that doing so would provide a better structural support and stability.
Claims 1-4, 7, 12-14, 16 and 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2017/0101182) in view of Mochizuki et al. (US 2015/0122963).

a fuselage having a longitudinal axis (axis run from the nose of the aircraft of the tail) and a passenger compartment, the passenger compartment having a floor and a ceiling (310), 
rows of seats (304 and 306) fixed to the floor and adjacent an aisle (302), and 
a mobile container/ storage compartment with a delivery system (320, 350) suspended from multiple tracks/rails (rail delivery system has two wheels 542 and 544 implying the presence of two parallel tracks) (330) mounted on the ceiling (310) over the aisle, wherein the mobile container has a side portion extending over one or more of the seats (the storage compartment sized wider than the aisle will extend over one or more of the seats as shown by 214 in figure 2) (Para 0025),
wherein each of the at least two tracks includes a box rail/frame (532, 534) configured to receive a separate engaging structure/wheel (542, 544) of the mobile container (each of the two sections (532 and 534) of frame box (520) has a wheel and a track, and both sections are within a box/frame (520) (Para 0027)),
but it is silent about a mobile container suspended from multiple tracks wherein each track of the multiple tracks is mounted at a separate location on the ceiling.
However, Mochizuki et al. ‘963 teaches (figures 1-3) the moving unit (1) with a pair of guide tracks/rails (2) laid in parallel to each other on the ceiling panel (101) as a fixed portion in the passenger cabin (100) of an aircraft, a plurality of moving blocks (3) assembled to each of the guide tracks, a movable body (41) to which those moving blocks are fixed and the service unit (42) is fixed to the movable body (41) (Para 0026-0027). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown et al. ‘182 to incorporate the teachings of Mochizuki et al. ‘963 to configure a mobile container suspended from multiple tracks mounted at separate locations on the ceiling. One of ordinary skill in art would recognize that doing so would provide a better structural support and stability.
Regarding claim 2, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the multiple tracks are parallel to the longitudinal axis of the fuselage (tracks runs parallel with the aisle) (Para 0025 and 0034). 
Regarding claim 3, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the mobile container/ storage compartment with a delivery system (320, 350) has a fixed/immovable mode and a mobile mode, and wherein the mobile container further comprises: an actuator/braking system enabling transition of the mobile container between the fixed mode and the mobile mode (Para 0035).
Regarding claim 4, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the actuator/braking system is configured for manual transition between the fixed mode and the mobile mode (Para 0035).
Regarding claim 14, Brown et al. ‘182 teaches (figures 1-5) a method of delivering service items to rows of seats (304 and 306) adjacent an aisle (302) in a passenger compartment, comprising: 
suspending a mobile container/ storage compartment with a delivery system (320, 350) from multiple tracks/rails (rail delivery system has two wheels 542 and 544 implying the presence of two parallel tracks), and 
moving the mobile container along the multiple tracks to deliver service items to selected rows of seats (Para 0025),
 but it is silent about mounting multiple tracks to separate locations on a ceiling of the passenger compartment. 
However, Mochizuki et al. ‘963 teaches (figures 1-3) the moving unit (1) with a pair of guide tracks/rails (2) laid in parallel to each other on the ceiling panel (101) as a fixed portion in the passenger cabin (100) of an aircraft, a plurality of moving blocks (3) assembled to each of the guide tracks, a movable body (41) to which those moving blocks are fixed and the service unit (42) is fixed to the movable body (41) (Para 0026-0027). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown et al. ‘182 to incorporate the teachings of Mochizuki et al. ‘963 to configure a mobile container suspended from multiple tracks mounted at separate locations on the ceiling. One of ordinary skill in art would recognize that doing so would provide a better structural support and stability.
Regarding claim 16, modified Brown et al. ‘182 teaches (figures 1-5) the method wherein a head space is defined above rows of seats, the moving step includes the step of: moving a portion of the container over the head space (the storage compartment sized wider than the aisle will extend over seats as shown by 214 in figure 2 and use the space above rows of seat when moved) (Para 0025).
Regarding claim 18, modified Brown et al. ‘182 teaches (figures 1-5) the method further comprising stopping a location of the mobile container along the tracks by releasing an actuator/ braking system (Para 0035).
Regarding claim 19, modified Brown et al. ‘182 teaches (figures 1-5) the method wherein the mobile container/ storage compartment with a delivery system (320, 350) has a fixed/immovable mode in which the mobile container is prevented from moving along the multiple tracks, and a mobile mode in which the mobile container is free to move along the multiple tracks, the method further comprising: transitioning the mobile container from the fixed/immovable mode to the mobile mode (Para 0035).
Regarding claim 20, modified Brown et al. ‘182 teaches (figures 1-5) the method further comprising: defaulting to maintain the mobile container in the fixed/immovable mode (brakes are only released to move the compartment and deployed once compartment reaches its destination) (Para 0035).
	Regarding claim 21, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the mobile container includes multiple roller carriages, each roller carriage (520) being configured to be received by a track of the multiple tracks (frame 520 has two wheels 542 and 544 implying the presence of two parallel tracks within a single roller carriage) (Para 0027).
	Regarding claim 22, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the multiple tracks are spaced apart in a direction perpendicular to the longitudinal axis of the fuselage (tracks are spaced apart laterally i.e., perpendicular to the longitudinal axis and tracks are parallel to the longitudinal axis of the fuselage).
Regarding claim 25, modified Brown et al. ‘182 teaches an invention as discussed above in claim 1 but it is silent about a center point between the multiple tracks centered over the aisle. However, as modified Brown et al.’s container is centered over the aisle it would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to include the center point between the multiple tracks centered over the aisle. One of ordinary skill in art would recognize that doing so would evenly distribute container loads on multiple tracks. 
Regarding claim 26, modified Brown et al. ‘182 teaches (figures 1-5) the aircraft wherein the multiple tracks are directly mounted to the ceiling, and are spaced from lighting, vents and luggage compartments of the passenger cabin (guide tracks/rails (2) are laid in parallel to each other on the ceiling panel (101) as a fixed portion in the passenger cabin (100) of an aircraft).
Regarding claim 27, modified Brown et al. ‘182 teaches an invention as discussed above in claim 22 but is silent about the multiple tracks sufficiently spaced apart to prevent swinging of the container in any direction and engage the engaging structures to prevent vertical movement of the container. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the multiple tracks sufficiently spaced apart to incorporate features as claimed. One of ordinary skill in art would recognize that doing so would evenly distribute container loads on multiple tracks and maintain stability of the container.
Regarding claim 28, modified Brown et al. ‘182 teaches (figures 1-5) the method wherein suspending the mobile container from the multiple tracks includes suspending the mobile container over the aisle (containers are suspended over an aisle).
Response to Arguments
Applicant’s arguments with respect to Ansar (US 2013/0199402) has been explained in rejection above.
Applicant’s arguments with respect to Kraly (US 3,558,086) are moot because the new ground of rejection does not rely on Kraly ‘286 for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        12/2/2021